[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER AND MEMORANDUM OF DECISION ON MOTION TO DISMISS
The motion to dismiss of the defendant Mahler is granted for lack of personal jurisdiction. The defendant's sworn affidavit indicates that he never lived at 28 Randi Drive where the writ and summons were left and the plaintiff concedes he has no information that he did. Where service was not made in hand, our law then requires abode service to be made at the usual place of abode to vest personal jurisdiction unless an order of notice had been ordered, permitting publication or mail service. The fact that the defendant received actual notice sufficient to have a lawyer appear and contest jurisdiction does not operate retroactively to confer jurisdiction on the court. See Gen. Stat. § 52-54.
Flynn, J.